NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      RICHARD LEE NAVE, Appellant.

                             No. 1 CA-CR 15-0839
                               FILED 11-10-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2015-115520-001
           The Honorable Erin O’Brien Otis, Judge Pro Tempore

CONVICTIONS AFFIRMED; SENTENCE AFFIRMED AS MODIFIED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Carlos Daniel Carrion
Counsel for Appellant
                              STATE v. NAVE
                            Decision of the Court



                       MEMORANDUM DECISION

Chief Judge Michael J. Brown delivered the decision of the Court, in which
Judge Peter B. Swann and Judge Lawrence F. Winthrop joined.


B R O W N, Chief Judge:

¶1             Richard Lee Nave appeals his convictions and resulting
sentences for (1) one count of burglary in the third degree, a class four
felony, with two prior felony convictions, and (2) one count of possession
of drug paraphernalia, a class six felony, with two prior felony convictions.
Nave argues the sentencing minute entry contains clerical errors because it
lists the offenses as non-repetitive and cites the incorrect sentencing statute.
The state concedes error, and acknowledges the sentencing minute entry
may be corrected without remand.

¶2            “When a discrepancy between the court’s oral
pronouncement of a sentence and the written minute entry can be clearly
resolved by looking at the record, the oral pronouncement in open court
controls over the minute entry.” State v. Ovante, 231 Ariz. 180, 188, ¶ 38
(2013) (internal quotation omitted). At the sentencing hearing, the trial
court explained that Nave was guilty of burglary and possession of drug
paraphernalia, and that both offenses were repetitive based on Nave’s two
prior felony convictions. The sentencing minute entry, however, lists the
two offenses as non-repetitive and refers to Arizona Revised Statutes
(“A.R.S.”) section 13-702 (the sentencing scheme for a first offense) instead
of A.R.S. § 13-703 (the sentencing scheme for repetitive offenses).

¶3            Accordingly, we affirm Nave’s convictions and sentences, but
order that the sentencing minute entry be corrected to reflect that Nave was
sentenced on both counts as a repetitive offender, under A.R.S. § 13-703.




                           AMY M. WOOD • Clerk of the Court
                            FILED: AA



                                        2